Citation Nr: 0120825	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  99-06 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness, plus interest, to include the issue of whether 
the debt was validly created.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and son-in-law


ATTORNEY FOR THE BOARD

M. L. Kane, Counsel

INTRODUCTION

The veteran had active military service from February 1942 to 
January 1946.  He had several additional years of unverified 
service and retired in 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 decision by the 
Committee on Waivers and Compromises (COWC) at the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which considered and denied 
entitlement to waiver of recovery of loan guaranty debt in 
the amount of $35,701.51, plus interest.  The Statement of 
the Case issued thereafter in March 1999 did grant a partial 
waiver, and the veteran's remaining indebtedness is 
$18,500.00 plus interest, totaling $26,829.53.

In his notice of disagreement, the veteran stated that he had 
never received notice of the default on his home loan.  In a 
March 1999 decision, the COWC concluded that the loan 
guaranty indebtedness was validly created and that the 
veteran did receive proper notification.  In his substantive 
appeal, the veteran argued not only that he is entitled to a 
waiver of this debt, but that he did not receive notification 
of the loan default.  Therefore, the matter on appeal has 
been characterized as shown above to better reflect the 
veteran's contentions. 


REMAND

When the validity of a debt is challenged, as in this case, a 
threshold determination must be made on that question prior 
to a decision on waiver of indebtedness.  See Schaper v. 
Derwinski, 1 Vet. App. 430, 434 (1991).  The veteran argues 
that this debt was not properly created because he did not 
receive notice of either the default or foreclosure sale.  
With respect to the question of the validity of the debt, 
there are normally two distinct avenues of review:  (1) 
whether the indebtedness is valid and enforceable under the 
legal theory of indemnity, and, if not, (2) whether the 
indebtedness is valid and enforceable under the legal theory 
of subrogation.  VA can seek reimbursement under either 
theory.  Stone v. Derwinski, 2 Vet. App. 56, 57 (1992).  In 
this case, the documents prepared at the time of the 
foreclosure sale and the Supplemental Statement of the Case 
indicate that the theory of indemnity was pursued.

A veteran has a "separate obligation established by federal 
law to indemnify the VA for a loan guarantee indebtedness," 
but "VA's right to indemnity may be defeated if a veteran 
does not receive adequate notice . . . that foreclosure may 
result."  Buzinski v. Brown, 6 Vet. App. 360, 365 (1994); 
see also United States v. Whitney, 602 F. Supp. 722 (W.D.N.Y. 
1985).  It is not necessary to show that the property owner 
actually knew the foreclosure was going to take place, but 
that best efforts were used to provide him such notice.  
Buzinski, 6 Vet. App. at 365.  In Vail v. Derwinski, 946 F.2d 
589 (8th Cir. 1991), op. modified and reh'g denied, 956 F.2d 
812 (8th Cir. 1992), the United States Circuit Court of 
Appeals held that VA could enforce its indemnity debt 
regulation only if VA had made a good faith effort to provide 
reasonable personal notice to a veteran prior to a 
foreclosure sale.

In this case, the claims file contains no copies of 
notification letters from either the lender or VA to the 
veteran.  The RO concluded that notification requirements 
were met based on knowledge of the veteran's son-in-law, his 
power of attorney, which is, at best, constructive knowledge 
only.  Actual notice of a foreclosure proceeding is 
preferable to constructive notice.  Buzinski, 6 Vet. App. at 
365.  Moreover, the file indicates the son-in-law had 
knowledge of the default, but not necessarily of the 
foreclosure.  Knowledge that payments are delinquent is not 
knowledge that a foreclosure sale is pending.  Mennonite Bd. 
of Missions v. Adams, 462 US 791, 800 (1983).  A 
determination was made by a RO loan guaranty officer that the 
veteran received notice based on "correspondence" sent to 
his last known address and the fact that the default was 
recorded with the county.  See Mennonite, 462 US at 795 
(notice by publication is not actual notice).  

VA's right to recover a loan guaranty indebtedness under 
indemnity may be jeopardized if proper notice is not given.  
There are no copies of correspondence from either the lender 
or VA to the veteran in the claims file.  Based on the loan 
guaranty officer's reference to "correspondence," this case 
must be remanded to see whether such documents exist in files 
elsewhere - perhaps with the lender.  Copies of these 
documents are needed to show that the veteran was given 
proper notice.

Under the theory of subrogation, VA "stands in the shoes of 
the successor mortgagee," and this is conditioned on the 
existence of proper notice by the mortgagee to the appellant.  
See Smith v. Derwinski, 1 Vet. App. 267, 275 and 277-78 
(1991); compare East v. Brown, 8 Vet. App. 34, 38 (1995).  
The appellant is not guaranteed the right to actual notice, 
but only notice that satisfies due process.  See Buzinski.  
Adherence to state law satisfies the notice requirements.  
See Smith, 1 Vet. App. at 275 and 277-78.  Under California 
law, notice to an agent, such as the veteran's power of 
attorney (i.e., his son-in-law), is deemed constructive 
notice to the veteran.  Cal.Civ.Code § 2332; see also 
Cal.Civ.Code § 18 (actual notice is express information of a 
fact while constructive notice is that imputed by law).

Since actual notice may not be shown in this case as required 
for indemnity, and since subrogation may allow lesser (i.e., 
constructive) notice, the RO needs to fully discuss both 
theories in a Supplemental Statement of the Case so that the 
veteran has notice of the information and evidence necessary 
to substantiate his claim.  See Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000); see also Weaver v. Principi, 14 Vet. App. 301 (2001) 
(holding that the VCAA is applicable to a claim for waiver of 
loan guaranty indebtedness).  Since the RO has not yet 
considered both theories of recovery, it would be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at this time that discussed subrogation.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Since the veteran last submitted a financial status report 
more than three years ago, he should, upon remand, complete 
an updated form.

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
complete a financial status report 
containing his current financial 
information.


2.  The RO should locate, through any 
appropriate source, to include the 
lender, copies of any correspondence sent 
to the veteran notifying him of the 
default or foreclosure.  If any other 
files exist for the veteran at the RO 
(i.e., property file, etc.) or at VA's 
debt management center, the RO should 
ensure that all relevant copies of 
correspondence to him are incorporated 
into the claims file.

3.  The RO must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed, to include compliance 
with the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).

4.  Thereafter, the RO should 
readjudicate this claim considering (a) 
the validity of the debt under both 
indemnity and subrogation, and (b) 
whether the veteran is entitled to a 
waiver of the debt.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC), which includes notice of all 
laws and regulations pertinent to the 
theories of indemnity and subrogation.  
An appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board suggests no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  He does have the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




